Citation Nr: 1721165	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-10 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet (pes planus).

2.  Entitlement to service connection for urethritis.

3.  Entitlement to service connection for cancer of the gums (also claimed as dental condition and loss of teeth).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1955 to October 1958.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas (Agency of Original Jurisdiction (AOJ)).

On his substantive appeal, the Veteran indicated that he wanted a hearing before a member of the Board at a local VA office.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in April 2012.  VA notified the Veteran and his representative in letters dated November 8, 2016, and November 23, 2016, that he had been scheduled for a Board hearing on December 7, 2016, at his local VA office.  The Veteran did not appear for the scheduled hearing, has not provided an explanation as to why he did not appear, and has not requested that another hearing be scheduled.  Accordingly, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016). 

On his substantive appeal, the Veteran stated, "I have lots more ailments than have been listed, including heart trouble, sleep disorders, cancer related ailments."  Those issues have not yet been addressed by the AOJ.  See VA Form 9, received in April 2012.  Accordingly, the issues of entitlement to service connection for heart trouble, sleep disorders, and cancer-related ailments have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for pes planus and cancer of the gums (also claimed as dental condition and loss of teeth) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

The competent evidence of record does not show that the Veteran had urethritis during the appeal period or in proximity to the appeal period.


CONCLUSION OF LAW

The criteria for entitlement to service connection for urethritis have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by a letter dated in October 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, VA treatment records, and identified and available private treatment records have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA genitourinary examination as to his claimed urethritis.  The examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The May 2011 examination is thorough, is supported by appropriate explanation and rationale, and provides adequate information to render a decision as to the issue of entitlement to service connection for urethritis.  Therefore, the Board finds the examination and opinion to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of section 1131 as requiring the existence of a current disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for Urethritis

The Veteran contends that he has urethritis that is etiologically related to his active service.  He has not presented any particular theory as to how the condition is related to his service; however, he stated in his initial claim that the condition began in 1957.  See VA Form 21-526, received in October 2010.

The medical evidence of record dated during the appeal period and in proximity to the claim does not show a current diagnosis of urethritis.  Specifically, the Veteran denied urinary symptoms in September 2006, June 2007, January 2009, July 2009, May 2010, December 2010, and April 2011.  A November 2008 urology consultation note reflects that the Veteran denied gross hematuria, burning with urination, and dysuria.  In October 2009, he underwent cystoscopy due to microhematuria.  The cystoscopy revealed normal pendulous urethra and bulbar urethra, and sphincter-competent membranous urethra.  In January 2010, he reported nocturia once per night, decreased pressure of the urinary stream, and occasional slow initiation of urination, but there was no finding of urethritis.  The May 2011 VA genitourinary examiner indicated, "The patient does not claim any incidences of urethritis."  The examiner further interpreted the October 2009 cystoscopy as showing normal urethra and that "[t]he only abnormality for the entire exam was a large prostate consistent with his age."  On examination, the end of the Veteran's urethra was normal without inflammation or swelling, and there was no discharge.  The examiner concluded, "This patient has not had any recurrent urethritis since service and is not claiming any at the present time.  His exams by the Urology Department have been completely normal in that respect."

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran had urethritis during the appeal period or in proximity to the claim.  As noted above, the threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See Degmetich, 104 F.3d at 1332; Brammer, 3 Vet. App. at 225.  Although the Board recognizes the Veteran's sincere belief in his claim, the competent medical evidence of record does not show that the Veteran had urethritis at any point during or in proximity to the appeal period.  He specifically denied such disability to the VA examiner.  

The Board is cognizant that the Veteran, as a lay person, is not required to understand sophisticated legal or medical distinctions and that VA must apply  "sympathetic reading" to a lay person's pleadings to determine which symptoms the claimant he/she is attempting to service-connect.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007).  Here, other than urethritis, the Veteran has not provided any statement indicating any intent to file for a disability other than urethritis.

In the absence of proof of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In this case there is an absence of proof of urethritis during or in proximity to the appeal period.  Without evidence of current urethritis, the Board need not address the other elements of service connection.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.



ORDER

Entitlement to service connection for urethritis is denied.


REMAND

Service Connection for Bilateral Flat Feet

The Veteran contends that he has bilateral pes planus that is etiologically related to his active service.  He has not presented any particular theory as to how the condition is related to his service; however, he stated in his initial claim that the condition began in 1958.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in October 2010.

A review of the Veteran's service treatment records reveals that the Veteran was noted to have pes planus "2 degree bilateral, asymptomatic" on an October 1955 report of medical examination for enlistment in active service.  Thus, the Veteran's bilateral pes planus was noted at entrance into active service and therefore preexisted his active service.  Accordingly, the presumption of soundness does not attach, and service connection for bilateral pes planus may be considered only on the basis of aggravation during active service.  38 U.S.C.A. § 1111; 38 C.F.R. §§ 3.304(b), 3.306.

As such, the question remaining for consideration is whether the Veteran's preexisting pes planus was aggravated during service.  The service treatment records show no treatment for pes planus on any other foot condition during the Veteran's active service.  An October 1958 report of medical examination for release from active duty notes "Pes Planus 3° NCD".  On a July 1959 report of medical history for transition from class III to class II, the Veteran indicated that he did not ever have, and did not currently have, foot trouble.  

Based on this evidence and the absence of foot complaints or treatment in the post-service records, the August 2016 VA examiner opined that the Veteran's bilateral pes planus, which preexisted his active service, was not permanently aggravated beyond its natural progression by or during military service.  The examiner further noted, "No medical record evidence to indicate otherwise was found."

The Board finds that the August 2016 VA examination report is inadequate.  In this respect, the classification of the Veteran's pes planus from 2nd degree upon service entry to 3rd degree upon service separation suggests a possible worsening of the condition.  This classification was based on personal observation of the feet.  Thus, the presumption of soundness issue is potentially applicable.  38 C.F.R. § 3.306(b).  See generally Falzone v. Brown, 8 Vet. App. 398 (1995).  The Board finds that actual examination of the Veteran's feet as well as interview of the Veteran is necessary to answer the aggravation issue.

The Veteran also contends that he has a dental disability, which he described in his initial claim as "dental condition, loss of teeth, cancer of the gums", that is etiologically related to his active service.  He has not presented any particular theory as to how the condition is related to his service.  He did not provide a date for when the disability began in his initial claim.  See VA Form 21-526, received in October 2010.

The medical treatment evidence of record shows that, during the appeal period, the Veteran had his remaining teeth removed and underwent alveoplasty and exostosis before being fitted for upper and lower dentures.  A review of the Veteran's service treatment records reveals that an initial dental examination dated in November 1955 reflects that the Veteran was missing teeth numbers 1, 16, 17, and 32.  In-service dental treatment records indicate that the Veteran was treated for pericoronitis and an abscess at the site of tooth number 32 in March 1958.  The Veteran then received post-operative treatment several times in April 1958.  The October 1958 report of medical examination for release from active duty reflects that the Veteran was missing teeth numbers 1, 16, 17, and 32, and had restorable defects of tooth number 15.

The Veteran has not yet been afforded a VA examination in relation to his claim for entitlement to service connection for cancer of the gums (also claimed as dental condition and loss of teeth).  VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Given the records showing current tooth and gum conditions that may be related to the in-service treatment for tooth and gum conditions, the Board finds that the low threshold for provision of a VA examination described in McLendon has been met.  Therefore, the Veteran must be provided a VA examination to determine the nature and likely etiology of any current tooth and/or gum disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims folder records of the Veteran's VA treatment records since June 2011.

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his pes planus.  The claims folder contents must be made available to the examiner for review.  Following examination, the examiner is requested to provide opinion as to whether the classification from 2nd degree pes planus on service entry to the classification to 3rd degree pes planus at service separation - in light of all other evidence of record pertaining to pes planus before, during and after service including current findings - demonstrated an increase in pes planus disability during service and, if so, whether there is clear and unmistakable evidence that the increase in disability due to the natural progress of the disorder.

2.  Schedule the Veteran for a VA examination by a clinician qualified to provide the information requested below to determine the nature and etiology of any current tooth and/or gum disability.  Provide a copy of this remand and the record to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a.  Provide a diagnosis for all conditions of the teeth and/or gums demonstrated since service, even if currently resolved, found on examination or in the record.

b.  For each tooth or gum condition, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the condition had its onset during the Veteran's active service or is otherwise causally or etiologically related to his service.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  The examiner must address the in-service dental treatment records indicating that the Veteran was treated for pericoronitis and an abscess at the site of tooth number 32 in March 1958, and that he received post-operative care several times in April 1958.  The examiner should state the significance, if any, of such treatment in relation to the medical treatment evidence of record showing that, during the appeal period, the Veteran had his remaining teeth removed and underwent alveoplasty and exostosis before being fitted for upper and lower dentures.

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


